      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 1 of 57




                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                              PLAINTIFF

v.                               CASE NO. 4:82CV866DPM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT, ET AL.                                              DEFENDANTS

EMILY MCCLENDON, ET AL.                                             INTERVENORS

              Brief in Support of Intervenors’ Opposition to JNPSD’s
                            Motion for Unitary Status

      This brief discusses: the facts regarding the four active Plan 2000 mandates,

with a suggested approach to structuring the Section L.(3) staffing incentives proof;

the applicability of unitary status principles, their content, and application; JNPSD’s

Horne argument; the flawed nature of the district’s argument regarding Intervenors’

racial disparity approach in the PCSSD hearing; the history of PCSSD’s default-

mode response to Brown v. Board of Education I (1954), Brown II (1955), and their

progeny, through the late 1980’s; the parties’ joint efforts in developing and securing

approval and inclusion in consent decrees of the student achievement and discipline

relief, through approval of Plan 2000, on motion of PCSSD in early 2000; the roots

of this relief in federal remedial principles; JNPSD having the burden of proof; the

barring by application of laches and waiver principles of JNPSD’s effort to treat the

achievement and discipline relief as having been merely encompassed in private


                                          1
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 2 of 57




contracts --- and, by JNPSD now, even subject to being set aside entirely.

      Intervenors demonstrate that JNPSD will be unable to fulfill its burden of

establishing the sustained period       of   requisite compliance, regarding the

achievement, discipline and monitoring obligations, necessary to warrant a unitary

status ruling. Intervenors describe, as well, a path for careful determination of the

L.(3) staffing incentives facts. The latter approach does not signal agreement to

compliance in that sphere.

      [A.] Introduction to JNPSD’s Ross Plan Student Achievement Obligations

      In the 2018 JNPSD ruling, this Court wrote: “[JNPSD] inherited all of

PCSSD’s remaining obligations under Plan 2000, the ‘particularization of federal

law applicable to these parties.’ Knight v. PCSSD, 112 F.3d 953, 955 (8thCir.

1997).” [Case Doc. 5445 at 1-2 This text bears emphasis regarding a major factor

in this hearing. That is – an agreed upon remedial plan, at times, fulfills a role in

other instances fulfilled by a court’s remedial order, entered based on findings

following adversarial proceedings. See also LRSD v. PCSSD, 921 F.2d 1371, 1383,

1394 (8thCir. 1990) (in earlier opinion in this case, Court states: “The law strongly

favors settlements” and directs approval and enforcement of five settlement

documents, two concerning PCSSD, the predecessors of Plan 2000, also agreed

upon, and then approved on Motion by PCSSD).

      The Eighth Circuit’s 2011 opinion noted that “Section M of Plan 2000 requires


                                         2
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 3 of 57




[JNPSD] to implement a plan designed by Dr. Stephen Ross (‘the Ross Plan’) to

improve student achievement.” That Court also set forth the Plan’s Goals 1 and 2

(with which this Court is familiar). LRSD v. State of Arkansas, 664 F.3d 738, 755-

56. The Court further alluded to the Plan’s significant Goal 6, regarding program

evaluation at the district and school levels, by noting Judge Miller’s finding of

PCSSD’s “fail[ure] to systematically design, select, and implement effective

intervention programs.” [At 755-56]

      Judge Miller wrote: “The Ross Plan required each school in [PCSSD] to

prepare a school-wide plan for increasing student achievement and closing the

achievement gap.” [4507 at 94] He noted the “[functional resemblance]” of this

plan, to “[Arkansas] Comprehensive School Improvement Plan[s]” (ACSIP plans,)

as described at that time in Arkansas’s ACTAAP legislation, AR Code Sec. 6-15-

404(f)(4)(A)-(B). He added: “In light of this functional similarity, [PCSSD]

determined that each school should develop a single school improvement plan that

infused elements of the [Ross-required plan] into the ACSIP. Although [PCSSD’s]

ACSIP plans were not specifically created to implement the Ross Plan, their focus

on data, monitoring, and school improvement makes them a viable apparatus for

[PCSSD] to meet its obligations under the desegregation plan.” [At 95] Judge Miller

ultimately found PCSSD’s implementation, not this choice, to be deficient. [At 95-

99] See also LRSD, 664 F.3d at 756-57 (summarizing this analysis).


                                        3
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 4 of 57




      The Arkansas Educational Support and Accountability Act” currently requires

each public school “by May 1 annually” to submit to its public school district a

school-level improvement plan for approval by the public school district and public

school district board of directors for implementation in the following school year.”

Ark Code Ann. § 6-15-2914 (b)(1) [emphasis added]. Districts must monitor the

plans throughout the school year and evaluate them “annually . . . for goal progress

and accomplishment.” Ark Code Ann. § 6-15-2914(b)-(c). In addition, “annually by

September 1, a public school district receiving . . . Level 4 – Directed, or Level 5 –

Intensive support shall submit to the Department of Education a public school

system support plan in accord with the rules of the State Board of Education.” [Sec.

6-15-2914(d) (emphasis added)]

      JNPSD has been silent on its “Level” status. The Court should be

knowledgeable sooner rather than later.

      JNPSD District Leadership Team Meeting Minutes for August 26, 2019

include the following statement by Assistant Superintendent Dr. Bone:

      Dr. Bone . . . transitioned the Discussion to the District’s Plan of
      Support. She briefly pointed out that more than 40% of the students in
      the district are lacking in reading achievement, which more specifically
      is 1193 students out of 2251 or 53%. The percentage has put the district
      at a Level 4 support, and if we do not show significant improvement on
      the ACT Aspire next April, we could easily shift to a Level 5, which
      creates the possibility for state takeover. . . .

[Exhibit 1; Bates No. 5458]


                                          4
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 5 of 57




      Section 8.00 of the “Arkansas Division of Elementary and Secondary

Education Rules Governing the Arkansas Educational Support and Accountability

Act” are relevant in light of Dr. Bone’s comments. Regarding Dr. Bone’s 53%

figure, Intervenors note that the statistic was not provided by race and students

“lacking reading achievement” referred only to those “in need of support”; the

“close” category was not included. Rules at Section 8.04.

      Arkansas law continues to require an annual school improvement plan for

each school. The PCSSD hearing included no claim of an inability to include Ross

Plan goals and strategies in school improvement plans. JNPSD’s rhetorical flourish

--- “[t]he Ross Plan is outdated and no longer a good fit for improving educational

outcomes in JNPSD” --- lacks merit. See 5535 at 16 (Oct. 24, 2019 ). Indeed,

JNPSD’s Motions have twice asserted substantial compliance with Plan 2000.

[5534 (Oct. 24, 2019) and 5686 each at 1 (August 8, 2020)]]

      [B.] Facts Regarding JNPSD’s School Improvement and Other Plans

      JNPSD places “its creation in the 2014 school year” based upon action by the

State Board of Education.      [5535 at 7] Its educating of students, however,

commenced with the school year 2016-17. Intervenors’ monitoring, including

discussion and requests to JNPSD at the required monthly meetings, and discovery

revealed that JNPSD worked to develop ACSIP plans in 2016-17 and 2017-18.

These documents were incomplete and did not include the text of the Ross Plan


                                         5
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 6 of 57




goals. This fact was determined by reading the plans.

      Minutes of a District Leadership Team meeting on October 24, 2017, include

a long list of “key points” “made by Dr. Duffie, Dr. Bone, and Mr. Hodges. They

include: “1) No real sense of urgency regarding test scores in the district; staff seems

unconcerned”; 3)” I need you to worry less about the ‘happiness’ of your staff and

much more about the effectiveness of your staff in guaranteeing that our scholars are

LEARNING and SAFE”; 5) “We seem to have a large number of staff members who

truly do want to improve the system but they don’t really know how”; 6) “I expect

administrators to deal with those staff members who don’t want to get on board with

what we expect them to do”; . . .” [Exhibit 2; Bates Nos. 5417-19]

      Intervenors reviewed JNPSD’s 2018-19 and 2019-20 school improvement

plans to identify the facts regarding the presence or absence of the text of the Ross

Plan goals in each plan. The title page identified each plan as a “strategic plan.”

      2018-19 (results determined by reading the school improvement plan for the

district and each JNPSD school ; for this analysis, Intervenors numbered the 6 Ross

Plan goals 1 to 6 and listed the number of each goal not included in the plan):

District plan [3 and evaluation goal, number 6, not included]; Bayou Meto Elem. [3

and evaluation goal 6B not included]; Bobby Lester Elem. [1 through 6B not

included]; Murrrell Taylor Elem. [1 through 6B not included]; Pinewood Elem. [1

through 6B not included]; Warren Dupree Elem. [1 through 6B not included]; Middle


                                           6
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 7 of 57




School [1 through 6B not included]; Jacksonville High School [3 and 6A not

included].

      2019-20 (determined by reading the school improvement plan for the district

and each JNPSD school ; for this analysis, Intervenors numbered the 6 Ross Plan

goals 1 to 6 and listed the number of each goal not included in the plan: District

[3 and evaluation goal, 6, not included; Bayou Meto Elem. [2, 5, and evaluation

goal 6B not included]; Bobby Lester Elem. [2, 3, and 6B not included]; Murrrell

Taylor Elem. [2 and 3 not included]; Pinewood Elem.: [evaluation goal 6B not

included]; Warren Dupree [2, 5 and 6B not included]; Middle School [no goal

explicitly included; some improvement in African American student achievement on

ACT Aspire identified; some decrease in out-of-school suspensions of African

American students identified]; Jacksonville High School [2, 3, 5 and 6B not

included].

      The district required each of the 7 JNPSD schools to prepare a plan for

consideration at a “School Board Work Session” on October 28, 2019. The topic of

the discussion was “State Achievement Ratings and Plans for Improvement.” The

plans were provided as JNPSD Bates numbers 8182 through 8304. The seven plans

were presented to the Board. See Exhibit 3 (meeting minutes showing duration of

meeting and extent of presence of Board members).

      Review of the wording of the plans revealed the following facts: four plans


                                        7
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 8 of 57




included the wording of no Ross Plan goal [Bayou Meto, Pinewood, Middle School,

and High School].     No school included goal 2 regarding the performance gap.

Three schools included Ross Plan goals: Bobby Lester [1, 4, and 5]; Murrell Taylor

[1, 4, 5 and 6]; Warren Dupree [1, 3, 4, and 6].       In all eight instances, schools

included data on students’ performance on one or more tests, most commonly the

annual ACT Aspire test. There was no instance in which the facts included test results

by race. Assistant Superintendent Tiffany Bone gave instructions to principals

regarding the content of their plans and reviewed them before their submission to

the Board members. [Exhibit 4; Bates No. 5450] Her first point was -- “Start with

the data explaining your current reality (Focus is Reading) Present the data, and then

explain what you will do to impact students to improve the data” Noteworthy: the

major emphasis in Goals 1 and 2 on African American students’ achievement is

absent from her instruction.

      The more recent JNPSD plans identify a plethora of initiatives. But are they

implemented, school by school, grade by grade, class by class? The minutes of the

“JNPSD District Strategic Planning Meeting” of November 8, 2018 include this

content: “High School: Ms. Biggs reported that the training they have offered needs

to be implemented in the classroom. In her camera surfs, she has observed a lack of

implementation in addition to her formal observations.” [Exhibit 5; Bates No.

5451, 5455; text as in original] Intervenors’ achievement area Request for


                                          8
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 9 of 57




Production No. 7 reads: “For the Dupree and Taylor elementary schools, separately,

please produce documents, created by school based and central office administrators

addressing monitoring of the extent of actual implementation of the multiplicity of

programs identified in the schools 2018-19 and 2019-20 school improvement plans.”

JNPSD responded: “See Bates Nos. JNPSD 00006486-6487; 6492-6495;” These

documents are non-responsive. [Exhibit 6]

      In preparing her JNPSD student achievement report, Ms. Powell did not

investigate the extent of implementation of initiatives at the school level. Her report

implies full implementation of the AVID program in 2018. [5540 at 2] Discovery

revealed that this was not the case even in 2019-20 (while schools were open).

Moreover, at a District Strategic Planning Meeting on March 14, 2019, Ms. Parker,

Middle School Principal, reported: “Unfortunately, the implementation of AVID is

struggling, ‘School wide.’” [Exhibit 7; Bates No. 5443]

  [C.] April 2019 ACT Aspire Reading and Science Scores for JNPSD Students

      In the PCSSD hearing, Intervenors emphasized not only the performance gap

but also the percentages of African American students in the grades tested on the

annual ACT Aspire test, 3 through 8, scoring in the lowest two categories, “Close”

and “In Need of Support.” The evidence revealed that for the reading portion of the

test, students scoring at each of these levels have below grade level reading ability.

[Testimony of Dr. McNulty and Ms. Townsend] The role of reading ability to overall


                                          9
        Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 10 of 57




achievement growth        was    emphasized   repetitively   by PCSSD’s       Deputy

Superintendent Ms. Smith. The below grade level reading results for African

American students in PCSSD were woeful, with the results for white students better,

but by no means anything “to write home about.” (Intervenors plan to develop in the

JNPSD hearing foundational evidence akin to that provided in the PCSSD hearing

and cited in this paragraph.)

         The JNPSD Spring 2019 reading results were even worse, as Intervenors next

show. JNPSD may note a lesser performance gap than in PCSSD. This is due,

however, to the scores for white students being only somewhat less troubling. The

data in this chart is drawn from a document which the district provided Ms. Powell

for her work on her JNPSD achievement report. Ms. Powell made this document

available to Intervenors, when requested to provide the achievement-related

materials given her by JNPSD. This material, limited to testing in the Spring of

2019, is similar in format to the often-referenced PCSSD Exhibit 9.

African American Students


         Grade              % Close              % INS1               Total
            3                   18%               61%                 79%
            4                   27%               55%                 82%
            5                   23%               57%                 80%


1
    In Need of Support
                                         10
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 11 of 57




         6                   20%                  65%                  85%
         7                   25%                  66%                  91%
         8                   23%                  49%                  72%
         9                   21%                  67%                  88%
         10                  21%                  69%                  90%




      Caucasian Students


       Grade               % Close              % INS                 Total
         3                   25%                  39%                  64%
         4                   24%                  32%                  56%
         5                   24%                  40%                  64%
         6                   25%                  47%                  72%
         7                   31%                  43%                  74%
         8                   26%                  29%                  55%
         9                   19%                  46%                  65%
         10                  26%                  46%                  72%


      In sum, the percentage of African American students, by grade, demonstrating

below grade level reading ability, ranged from 72% to 90 %. The comparable range

for white students was 55% to 74%. These percentages relate to students, as follows:

1112 of the 1344 African American students tested scored below grade level in

reading (83 percent of this group) ; and 587 of 916 white students tested scored

below grade level in reading (64 percent of this group). (The document mentioned
                                        11
        Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 12 of 57




includes for each grade the number of African American students and the number of

white students tested, allowing the by student calculations.)

         The science results in the Spring of 2019 also bear emphasis. For this test,

students scoring “close” and “in need of support” are classified as not at the science

“readiness” level. [Exhibit 8 at 1, 27-28]

         African American Students


         Grade                % Close             % INS2                Total
            3                  19%                 66%                  85%
            4                  22%                 65%                  87%
            5                  19%                 65%                  84%
            6                  17%                 71%                  87%
            7                  17%                 75%                  92%
            8                  12%                 77%                  89%
            9                  13%                 80%                  93%
           10                  19%                 72%                  91%


         Caucasian Students


         Grade                % Close             % INS                 Total
            3                  20%                 43%                  63%
            4                  24%                 35%                  59%
            5                  24%                 42%                  66%


2
    In Need of Support
                                          12
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 13 of 57




          6                  12%                   46%                  58%
          7                  28%                   46%                  74%
          8                  19%                   49%                  68%
          9                  23%                   57%                  80%
          10                 24%                   49%                  73%


      In sum, the percentage of African American students not scoring at the science

readiness level for their grade level, by grade, ranged from 84% to 93%. The

comparable range for white students was 58% to 80%. These percentages relate to

students as follows: 1172 of the 1326 African American students tested did not

score at the science readiness level (88.4% of this group) ; and 608 of 918 white

students tested did not score at the science readiness level (66.2% percent of this

group).

      These analyses address only Spring 2019 ACT Aspire results, based on the

tables provided Ms. Powell. Intervenors achievement area RFP 6 explicitly sought

like data for 2016, 2017, and 2018. The district provided only non-responsive

documents.

      Intervenors have, using the Spring 2019 ACT Aspire results for Reading and

Science, calculated racial disparity by comparing, in each area, the total percentages

of students scoring exceeds and ready for white and African American students. In

the following text, the percentage stated is the percent by which the combined total

for white students was greater, always the case. This was the only approach available
                                         13
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 14 of 57




at this time.

Reading Scores of White Students versus Black Students disparity:


                 Grade                            Percentage Disparity
                    3                                     15%
                    4                                     27%
                    5                                     16%
                    6                                     13%
                    7                                     16%
                    8                                     18%
                    9                                     22%
                   10                                     18%


Science Scores of White Students versus Black Students disparity:


                 Grade                            Percentage Disparity
                    3                                     24%
                    4                                     27%
                    5                                     18%
                    6                                     29%
                    7                                     18%
                    8                                     21%
                    9                                     13%
                   10                                     18%


       In her JNPSD achievement report “Comments,” Ms. Powell wrote: “As of yet,

                                       14
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 15 of 57




test results for JNPSD students are all over the map. Unfortunately, the results so far

do not reflect a narrowing of the achievement gap between black students and white

students. In addition, the data show no indication that student achievement is

improving in the district as a whole.” [[5540 at 5] This negative critique was made

even without Ms. Powell exhibiting knowledge of the reading and science scores

noted above.

      In the PCSSD hearing, Superintendent McNulty testified to initiating

discussion of the book Whistling Vivaldi, regarding “implicit bias.” Minutes of three

JNPSD leadership committee meetings in January and February of 2020 show that

Dr. Bone led discussions using the book on three occasions. The full title is Whistling

Vivaldi: How Stereotypes Affect Us and What We Can Do About It. During the

February 10, 2020 meeting, “Dr. Bone asked the group to share their own

experiences they may have resulted from stereotype, and then asked what they were

actually doing in the buildings to address possible bias in the classroom.” [Exhibit

9; Bates Nos. 5420-21 (text as in doc.); see also Bates Nos. 5431, 5426-27]

      [D.] JNPSD’s 2019-20 “Support Plan”: Goals 1 and 2 Progress Practicable

      During the 2019-20 school year, JNPSD prepared a “Plan of Support.” The

Arkansas Educational Support and Accountability Act and ADE’s associated Rules

required this Plan, by reason of the district’s “Level” status.

      The Plan identifies the poor reading levels of African American students, as


                                           15
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 16 of 57




well as the performance gap in this sphere. It identifies as one priority “decreas[ing]

the performance gap between black and non-black scholars in English Language

Arts (Reading, Writing, English).” It identifies steps thought adequate to produce

the following results: “ . . . the number of students reading on grade level will

increase”; “. . . teachers will adjust their teaching to ensure that all students achieve

mastery”; and “. . . the gap between black and non-black students will be reduced.”

[emphasis added] Noteworthy: the “Goals” for reading include moving students to

at least the “close” scoring level, a reading score below grade level. This is consistent

with the ADE Rules cited above.

       This district action, premised on the ability to make progress regarding the

performance gap, buttresses Intervenors’ position. The district does not accept the

status quo as inevitable, all that can be accomplished. This is akin to testimony on

which Intervenors rely in the PCSSD context. There, Superintendent McNulty and

Deputy Superintendent Smith each testified to a personal premise that the district

has the capacity to narrow the performance gap.

      [E.] Ross Plan Goal 6 Concerning Evaluation; a JNPSD Default

      Ross Plan Goal 6 required JNPSD “to establish an ongoing systematic

evaluation system at the individual school and district levels to: ^ assess the progress

made at school and district levels in achieving the educational goals [and] ^ provide

directions for ‘Education Plan’ and educational program improvements where


                                           16
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 17 of 57




indicated.” The cited reading and science results, alone, show the critical importance

of these required steps in JNPSD.

      Intervenors served achievement area discovery on JPSD. The text of RFP 8

and the response are as follows: “Please provide all evaluations of the effectiveness

of ACSIP plans and school improvement plans between 2016 and the present with

regard to achieving Educational goals 1 and 2 of the Ross Plan of Plan 2000.” (See

Ross Plan Goal 6 regarding evaluations). RESPONSE: See Bates Nos. JNPSD

00006205-6209; 6486-6487; this content was non-responsive. Intervenors’ RFP 19

also sought Goal 6 evaluations. The response did not identify documents by Bates

number; the supplementation mentioned did not occur. See Exhibit 10 (documents

supporting the foregoing text).

      Judge Miller found that “[PCSSD] failed to demonstrate good faith in

adopting and implementing a comprehensive evaluation program.” [4507 at 103]

He added: “Monitoring, of course, is of particular importance to student achievement

because it is what allows [[PCSSD] to assess the effectiveness [of] its strategies.

Simply implementing programs to address the achievement disparity is not sufficient

to demonstrate a good-faith compliance with the Ross Plan. Any program that is

implemented must also be monitored and revised in light of its successes and

failures. In the end, however, [PCSSD] failed to do both.” [4507 at 103] JNPSD is

non-compliant in a like manner.


                                         17
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 18 of 57




      [F.] Facts Regarding JNPSD’s Discipline Obligations

      JNPSD administrator Jacob Smith oversees JNPSD’s steps regarding Plan

2000 Section F. (Discipline). On February 11, 2019, during the 2018-19 school year,

he provided an “Enrollment Demographic and Disciplinary Action Compilation

[Report]” to JNPSD’s assistant superintendents, principals, and other school

administrators. It includes the following text:

      Discipline Disparity: As a district, we are disciplining African
      American students at a higher rate than other students. . . . [At 1]

      Consistent Interpretation of the Evidence: Across the nation and in our
      district, ambiguous rules have high racial disparities. This includes
      offenses such as failure to follow directives, insubordination, disruptive
      behavior, and disorderly conduct. It is important to examine ourselves
      to ensure that we interpret evidence and determine findings
      consistently. During training, someone suggested having another
      administrator review the evidence for these types of offenses before
      making a final determination. That’s a great idea. . . . [At 2]

      The Right Way: We will follow the handbook for all students and
      documents discipline with integrity. We can close the gap with,
      positive, proactive measures. [At 2; emphasis added]

      In 2017-18, the district identified a significant problem regarding violations

of the Student Handbook. Mr. Smith determined that principals were not adhering to

its content regarding first-time Level One rule violations,. While the Handbook

provided for a parent conference, in 99 of 142 instances in which black males

received referrals (70%), principals imposed an in-school suspension. This

Handbook departure continued to occur in 20% of such referrals in 2018-19. Mr.

                                         18
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 19 of 57




Smith provided this information to Mr. Porter and Ms. Springer during a meeting in

Mr. Richardson’s office on June 7, 2020. It had not been reported before that time.

      After the 2018-19 school year, the district provided the JNPSD 2018-19

Discipline Report Summary. The data at pages 4-8 allows calculation of the

following examples of racial disparity in discipline, during the 2018-19 school year,

the last full year of in-school, operation. [Exhibit 11]

          • Black students were the subjects of 1034 of the system’s 1364 TOTAL

             OUT OF-SCHOOL SUSPENSIONS, 75.8%; they were 2147 of 3845

             enrollees, 56.4%.

          • At the elementary level, Black students were the subjects of 239 of the

             292 out-of-school suspensions, 81.8%; they were 1080 of the 2065

             students enrolled, 52.3%.

          • In the middle school, Black students were the subjects of 422 of the

             602 out-of-school suspensions, 70.1%; they were 475 of the 809

             students enrolled, 50.8%.

          • In the high school, Black students were the subjects of 422 of the 602

             out-of-school suspensions, 70.1%; they were 592 of the 971 students

             enrolled, 61%.

          • In the system in 2018-19, 28% of Black male students and 13% of non-

             Black male students received one or more out-of-school suspensions, a

                                          19
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 20 of 57




             rate of approximately 2 to 1.

         • In the system in 2018-19, 17% of Black female students and 6% of

             non-Black female students received one or more out-of-school

             suspensions, a rate of almost 3 to 1.

         • In 2018-19, Black students were the subjects of 1013 of the system’s

             1364 TOTAL IN-SCHOOL SUSPENSIONS, 78.4%; they were 2147

             of 3845 enrollees, 56.4%.

         • In the system in 2018-19, 35% of Black male students and 15% of non-

             Black male students received ONE OR MORE IN-SCHOOL

             SUSPENSIONS, a rate of 2.3 to 1.

         • In the system in 2018-19, 24% of Black female students and 7% of

             non-Black female students received one or more in-school-suspensions,

             a rate of 3.4 to 1 (this is approximately 1 in 3 students compared to 1 in

             14 students).

      On February 7, 2020, as noted, Mr. Porter and Ms. Springer met with Mr.

Smith at Mr. Richardson’s office. In response to an earlier request by Mr. Porter, Mr.

Smith provided them a table showing year to date statistics, by race and gender, for

the four subjective offenses cited above. `This data is as follows.




                                          20
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 21 of 57




       Rule           Black Females          Black Males         Total
Failure to Follow           29                   58               87
Directives
Disruptive                  67                  173               240
Behavior
Insubordination             49                  108               157
Disorderly                  46                  74                120
Conduct

Grand Total                191                  413               604


       Rule             Non-Black          Non-Black Males       Total
                         Females
Failure to Follow           4                    14                18
Directives
Disruptive                  22                   58                80
Behavior
Insubordination             26                   30                56
Disorderly                  21                   24                45
Conduct

Grand Total                 73                  126               199


       Rule            Total Black         Total Non-Black    Grand Total
Failure to Follow      87 or 82.8%           18 or 17.1%         105
Directives
Disruptive             240 or 75%             80 or 25%           320
Behavior
Insubordination        157 or 73.7%          56 or 26.3%          213
Disorderly             120 or 72.7%          45 or 27.3%          165
Conduct

Grand Total                604                  199               803

African American students make up 75.2% of the above-named conduct violations,

while Caucasian students make up 24.8%.

                                      21
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 22 of 57




      On February 1, 2020, Black enrollment in PCSSD was 53.03 percent. [Bates

No. JNPSD 00000040] Black pupils were, as noted, the subjects of 75.2 percent

of the discipline for these four violations. The picture for each violation was as

follows: failure to follow directives: black pupils subjects of 82.5% of these

violations; disruptive behavior: black pupils subjects of 75% of these violations;

insubordination: black students 73.7% of these incidents; disorderly conduct: black

students 72.7% of these incidents. Mr. Smith explained that securing these statistics

from the system’s data base had not been difficult.

      During the February 7, 2020 meeting, Mr. Smith also commented regarding

the overall status of the district’s “success in achieving its objective of eliminating

racial disparities in the imposition of school discipline.” [Plan 2000, Sec. F.(1)] He

said he was “not happy with the progress of dealing with discipline disparity.”

      In discovery, Intervenors sought other documents regarding the subjective

offenses issue. This query encompassed documents reflecting work by Mr. Smith,

then Director of Pupil Services. Intervenors’ discipline area RFP 24 and JNPSD’s

response served on March 13, 2020 are Exhibit 12. The response reads: “Will be

produced.” No production occurred.

      In discovery, Intervenors also sought to secure a complete picture regarding

all out-of-school suspensions in 2018-19. Intervenors provided a form to secure for

each school: [i] on the left side of the table, a listing of each discipline category for


                                           22
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 23 of 57




which a violation was the basis for one or more suspensions in the school, [ii] along

with data showing across the table by each such category, the number of Black

males, non-Black males, Black females and non-Black females affected by a

violation of the rule. This data would help to understand the source[s] of disparity

and to identify effective remedial steps. This request was made in Interrogatory 4 of

Intervenors’ discipline discovery. Intervenors provided a revised form to JNPSD on

May 6, 2020. JNPSD has not responded. See Exhibit 13.

      The district’s “Plan of Support, ” referenced above, also contains data

regarding discipline. It reads: “2018 there were a total of 4563 referrals (3465 AA,

1098 Non AA) district wide; In 2019 there were a total of 4,164 referrals (3,181 AA,

983 Non AA) district wide.” African American students were thus 76.4% of 2019

“referrals”; they were 55.8% of enrollees in 2018-19. [JNPSD 2018-19 Discipline

Report Summary at 4]

      Lastly, Dr. Bone’s query as to following up on bias in the classroom setting is

also pertinent regarding discipline. See text re Whistling Vivaldi discussions in Part

[C.] above.

 [G.] An Inaccurate View on Intervenors’ PCSSD Hearing Disparity Approaches

      The section of JNPSD’s brief titled “Other Potential Causes of the

Achievement Gap and Differences in Discipline Rates” lacks merit. See 5687 at 6-

8.   The district ignores the content of Plan 2000 regarding achievement and


                                         23
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 24 of 57




discipline and its application in the 2011 opinions. JNPSD writes, erroneously, as if

Intervenors’ PCSSD hearing approach in each area relied upon disparity alone.

      The Court is well-aware that the text of the Ross Plan targets in Goal 2

“decreasing the performance gap” and within that Goal and elsewhere identifies

required approaches for striving to do so. The Plan 2000 discipline requirements

include data gathering “which allows a full assessment of [PCSSD’s] success of

achieving its objective of eliminating racial disparities in the imposition of school

discipline.” [F.(1)] The district must work with staff and personnel of particular

schools, identified by criteria required by F.(2), “to promote achievement of the goal

of eliminating racial disparities in school discipline.” [F.(3)]

      In his 2011opinion, Judge Miller found significant deficiencies in the

implementation of the Plan 2000 achievement requirements, including the Goal 6

evaluation requirements. [4507 at 95-99, 103] The Court of Appeals affirmed his

student achievement ruling. LRSD, 664 F.3d at 755-57. Regarding discipline, Judge

Miller’s findings of non-compliance included a failure by PCSSD to implement

adequately the requirements of Section F.(3), regarding both particular schools and

particular staff members and teachers, identified by use of the criteria, which had

been developed as required by Section F.(2). [4507 at 66] The Court of Appeals also

affirmed Judge Miller’s discipline rulings. [664 F.3d at 751]

      In the recent PCSSD hearing, as in the 2011 hearing, Intervenors relied upon


                                          24
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 25 of 57




facts in addition to racial disparity in each sphere.

      Achievement. Intervenors addressed in addition to the performance gap: the

evolution and status of school improvement plans; the identification and status of

implementation of the PCSSD “Rocks”;                the limited duration of AVID

implementation and the program’s focus for its high school AVID class participants

(college-going rates, persistence rates in continuing college education, etc.); the

facts regarding the proportion of African American students reading below grade

level, in the light of PCSSD evidence emphasizing the importance of reading ability

to achievement growth generally; the personal views of PCSSD’s highest level

administrators that reducing achievement disparity is doable; and the district’s

eliminating the positions of staff members having a vitally important role in efforts

to address the performance gap.

      Discipline. In addition to racial disparity, Intervenors emphasized departures

from Plan 2000 Sections F.(2)--F(4). PCSSD presented evidence regarding four

“cohorts” of teachers and other staff members. See PCSSD 100 at 9774, 9784-85,

9787-88, 9803, 9818, and 9849. These persons were identified pursuant to F.(2)

criteria and provided training and support. The most recent date of a document

concerning a cohort is February 28, 2014. [PCSSD 100 at Bates 9784] These

documents and testimony established that the district had ceased utilizing the F.(2)

criteria to identify teachers and other staff members in need of training and support.


                                           25
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 26 of 57




Regarding testimony, Intervenors refer to Dr. Warren’s inability to identify a

subsequent “cohort” (and absence of other testimony). The district asserted

implementation of a substitute procedure to identify such individuals. It did not,

however, provide documentation of this procedure, or facts regarding the numbers

of persons identified after February 201.

       Mr. Porter’s questioning established that the Section F.(4) “comprehensive

study of the disciplining of African-American students, particularly male students”

was never completed.

      [H.] The Section L.(3) Staffing Incentives Issue

      On September 25, 2018, the Court ruled that JNPSD had not established

compliance with the “offering incentives” feature of Plan 2000 Section L.(3). [Doc.

5445 at 17] Section L.(3), as a whole, has three branches.

      The governing text of the remaining obligation requires actions to “offer

incentives for black teachers to get certified in [the] areas” of “early childhood

education, primary grades, and core secondary areas.” The Court distinguished this

requirement from the two other elements of Section L.(3), the first “primarily about

recruiting and maintaining an inclusive hiring process” and the second about

assigning to schools teachers qualified to teach in one of the priority areas.

      The meaning of the standard is important. It seems to refer to a monetary offer

or other action which will motivate a person to act in a certain manner; the category


                                            26
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 27 of 57




of person mentioned is a “Black teacher”; and the desired action is “to get certified”

in a priority area. This might be, for example: [i] a black certified PE teacher in

JNPSD motivated by an incentive to earn certification in “early childhood

education”; [ii] a black PE teacher in another district, willing to join JNPSD in that

capacity, with the understanding that a monetary grant would be forthcoming,

supporting gaining certification in a priority area; or [iii] a black person working in

a classified position, yet possessing teaching certification, either in a priority area

or another area. Whether the standard includes incentivizing a person not a “black

teacher” or a black teacher to secure a second certification in a priority area are open

questions.

      The Court indicated interest in not only an appropriate program, but also

qualified black persons’ participation in fact. [5445 at 18]

      On October 24, 2019, in its premature unitary status brief [Doc. 5535],

JNPSD emphasized Ms. Powell’s Section L.(3) report and provided little other

content. [At 19-20] Ms. Powell’s report is packed with details, including much

statistical data. [5521 (Sept. 30, 2019)] When Ms. Springer requested first JNPSD

counsel and then Ms. Powell for access to the materials provided her for use in

preparing the report, each replied that no materials had been provided. See Exhibit

14.

      Intervenors then directed detailed discovery to JNPSD, geared to the details


                                          27
        Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 28 of 57




in the report. One purpose was to determine how such detailed text could be

prepared, independently, without a series of documents. Another was to turn the

details into an understanding of : incentivizing initiatives; existence of “black

teacher” participants; such participants’ succeeding in earning certification in a

priority area, or on a path to do so; and persons teaching in the district in a priority

area.

        In its responses, JNPSD fought off the efforts to learn how the report was

prepared. See Exhibit 15 (responses to Interrogatory 1 and RFPs 3-5). Intervenors

note that JNPSD Bates numbers 1851-1861 are an e-mail strand, from August 27 to

September 26, 2019, regarding the scheduling of Ms. Powell’s visit to the district

and, later, her submission of her draft report to its administrators. [Exhibit 16]

Interestingly, it ends at the point where JNPSD was about to respond to the draft.

There is no copy of the response or message. The existence of these e-mails raises

concerns as to the “not keep[ing] logs” answer--avoidance element of the response

to Interrogatory No. 1[d]. Ms. Powell’s L.(3) report was filed on September 29,

2019.

        Intervenors note also JNPSD’s response to RFP 4, seeking “the District’s

definitions of ‘early childhood teachers,’ ‘primary grade teachers,’ and ‘secondary

core teachers’ in L.(3).” RESPONSE: Not applicable.” [Exhibit 17] The parties’

evaluation of the responsiveness of other answers would no doubt differ.


                                          28
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 29 of 57




      Bottom line: In view of the overall answers and the content of the report, a

well-organized hearing presentation is necessary to assess L.(3) compliance status.

A suggestion: in the PCSSD hearing, the Court at times reached out to enhance the

clarity of the presentation. Here, the Court might request that JNPSD’s proof address

each incentive action separately, showing: the details of the incentive action; the

facts regarding “black teacher” or other participants thought to be relevant; and the

outcome for each participant,        with reference to the goal of the          incentive

requirement. A series of mini, mini-trials.

      [I.] The Monitoring Issue; Plan 2000, Section N.

      Judge Miller denied unitary status in the area of monitoring. [4507 at 43-44;

108-09]. The Court of Appeals affirmed this ruling. The Court stated in part: “. . .

PCSSD cannot pick and choose among the requirements of Section N and expect to

achieve unitary status in the area of monitoring.” LRSD v. State of Arkansas, 664

F.3d 738, 757 (8thCir. 2011).

      Section N.(1) provides that “the Assistant Superintendent for Desegregation

shall (i) develop a plan so that he (or she) and his (or her) staff focus their monitoring

and compliance efforts on the specific elements of the Plan . . . .” Judge Miller found

deficiencies in PCSSD’s performance regarding the timing of “develop[ment] [of]

a monitoring plan”; “produc[ing] a satisfactory monitoring instrument”; and

producing monitoring reports. [4507 at 104]           The text explicitly calls for a


                                           29
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 30 of 57




monitoring plan.    Judge Miller’s also identifying requirements to         develop a

monitoring instrument and to prepare and distribute monitoring reports cannot be

faulted; his interpretation is warranted by “reasonable implication” from the Plan’s

text. Knight v. PCSSD, 112 F.3d 953, 954 (8thCir. 1997).

      The context also supports this interpretation. The Court and the Court expert

need information to fulfill their roles. Intervenors’ representatives need information

to fulfill their monitoring and enforcement responsibilities. Finally, Intervenors note

that PCSSD has through the years interpreted the Plan language to require

developing and revising a monitoring instrument and preparing and disseminating

annual monitoring reports.

      JNPSD has never identified the monitoring plan to which Section N.(1)

refers. JNPSD has shared with Intervenors neither any sample monitoring

instrument, nor any completed monitoring forms. In total, JNPSD provided one,

undated, “JNPSD Quarterly Desegregation Monitoring (Report): Student

Achievement” and one, undated, “JNPSD Quarterly Desegregation Monitoring

(Report): Student Discipline.” JNPSD has not complied with Section N.(1).

      Plan 2000 Section N.(3)(a)-(f) required the submitting of six statistical

reports. JNPSD complied with only sub-part (d) regarding discipline. This pattern

ensued despite Intervenors’ repeated oral and written requests for additional reports.

Judge Miller ruled generally regarding monitoring requirements; he made no ruling


                                          30
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 31 of 57




of partial unitary status and partial release of supervision, a concept identified well

before 2011 in Freeman v. Pitts, 503 U.S. 467, 485, 489 (1992)(1992). JNPSD has

not complied with Section N.(3).

      JNPSD’s performance in the monthly meetings required by the Court is also

relevant in this realm. Until well into the hearing period, JNPSD’s approach was

minimal compliance. Little information was volunteered. Queries by Mr. Walker and

Ms. Springer yielded little or no response. At a meeting hosted by JNPSD in late

2019 at Jacksonville High School, the approach was to offer a 12 to 15 minute

discussion of the Taylor and Bayou Meto facility funding issues and then state that

it was rime to eat in High School’s facility.

      JNPSD’s performance did change somewhat, but only as the time for the

scheduled hearings approached. The district twice made administrator Jacob Smith

available for questioning as to discipline issues. At this time, Intervenors learned

facts which they would and should have learned much earlier, had JNPSD

administrators been allowed to respond to queries made by Mr. Walker and Ms.

Springer at monthly meetings. JNPSD never informed Intervenors representatives

of the District “level” rating and its implications. It never offered voluntarily

Leadership committee meeting minutes.

      [J.] Principles for Assessing Unitary Status and their Application

      [1.] Unitary Status Principles Govern Resolution of the Motion


                                          31
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 32 of 57




      This Court addressed JNPSD’s request to be released from Plan 2000’s

facilities and staffing requirements in the September 25, 2018 Order. [5445] The

Court repeatedly referred to the request as presenting unitary status issues. [5445 at

1, 2, 7-8, 19-20] Here, the Court’s Orders have identified the JNPSD issues in the

same manner; namely,         whether JNPSD is unitary on discipline, student

achievement, monitoring and Sec. L.(3) staffing incentives. [5444 (Sept. 25, 2018)

(expressing intention to schedule “a series of unitary status hearings”); and 5503 at

1 (July 18, 2019; and 5599 at 1 (May 11, 2020) (initial and amended scheduling

orders with multiple references to unitary status).

      This Court’s September 2018 JNPSD ruling cited Freeman v. Pitts, 503 U.S.

at 492, as a source of unitary status decisional principles. [5445 at 2] In their 2011

decisions, Judge Miller and the Court of Appeals had done the same. See 4507 at 14-

15 and 664 F.3d at 744-45 and passim.

      This Court also wrote in the 2018 JNPSD ruling: “Federal Rule of Civil

Procedure 60(b)(5) governs JNPSD’s motion.” [5445 at 1] JNPSD here cites this

standard. [5686 at 1 (August 7, 2020)]

      A role for Rule 60(b) does not warrant a departure from unitary status

principles. The major “Advisory Committee [Note]” regarding Rule 60, in 1946,

provides in its final paragraph: “It should be noted that Rule 60(b) does not assume

to define the substantive law as to the grounds for vacating judgments, but merely


                                          32
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 33 of 57




prescribes the practice in proceedings to obtain relief.” In sum, in this school

desegregation case sphere, unitary status principles provide the substantive law for

defining when “the judgment has been satisfied”             and when “applying it

prospectively is no longer equitable; . . .” [Rule 60(b)(5)] See also Board of

Education of Oklahoma City Pub. Schools v. Dowell, 498 U.S. 237, 248, 249-50

(1991) (proper standard for “dissolution of a decree entered by the District Court

imposing a school desegregation plan”; repeated references to compliance with the

remedial decree, in that case imposed by court based on multiple liability findings,

not a settlement).

      [2.] The Elements of A Unitary Status Decisional Framework

      The rulings of Judge Miller in 2011 (PCSSD) and this Court in 2018 (JNPSD)

provide a sound starting point for identifying a decisional framework. In each case,

the focus is compliance with the elements of the Plan 2000 obligation at issue. Judge

Miller: Doc. 4507, e.g., at 92-103 (student achievement); His Honor: 5445 at 2 (plan

content at issue quoted in margin); at 14-20 (staff issue analysis). Also, significant:

in approving Judge Miller’s nine challenged rulings, the Court of Appeals cited

failure to comply with particular Plan requirements in each instance. LRSD, 664

F.3d at 749-50, 750-51, 751, 751-53, 753, 753-54, 754-55, 755-57, 757.

      The Supreme Court discussed the degree of compliance required in Freeman,

503 U.S. at 491 (“ . . . whether there has been full and satisfactory compliance with


                                          33
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 34 of 57




the decree in those aspects of the system where supervision is to be withdrawn; . .

.”). The earlier Dowell decision also contains relevant text [498 U.S. at 248

(“Dissolving a desegregation decree after the local authorities have operated in

compliance with it for a reasonable period of time . . .”); at 249 (“But in deciding

whether to modify or dissolve a desegregation decree, a school board’s compliance

with previous court orders is obviously relevant.”).         The term “substantial

compliance” does not appear in this text.

      In the PCSSD ruling, Judge Miller identified “substantial compliance” as

acceptable. This approach encompassed tolerating violations “inconsequential” in

the light of a district’s overall performance. [4507 at 15-16]

      In the JNPSD ruling, this Court, citing Freeman, 503 U.S. at 492, referred to

compliance “to the extent practicable” with “desegregation obligations on facilities

and on staff.” This Court also referred to “substantial compliance.” [4507 at 18 and

20] The opinion excused full compliance regarding Atkins pre-K twice. See 4507 at

5 (facility discussion) and at 19-20 (racial make-up of staff). In each instance, the

text shows his Honor’s concept of “inconsequential “ is restrictive. In the facility

sphere, JNPSD’s overall plan rated “extraordinary.” [At 6] The staffs of eight

schools were not “racially identifiable.” JNPSD recognized its Atkins issue, was

working to address it, and “the Court [emphasized] that JNPSD must continue to

address Atkins, and implement a long-term fix, sooner rather than later.” [19-20]


                                         34
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 35 of 57




      The Supreme Court discussed the duration of compliance necessary to support

a unitary status ruling in Dowell, 498 U.S. at 248 (“Dissolving a desegregation

decree after local authorities have operated in compliance with it for a reasonable

period of time . . . .” [emphasis added]) Some Freeman text bears upon the duration

question. The Court identifies as relevant “whether the school district has

demonstrated to the public and to the parents of the once disfavored race, its good

faith commitment to the whole of the court’s decree and to the provisions of the law

and the constitution that were the predicate for judicial intervention in the first

instance.” The Court refers to the “system’s record of compliance” and the instance

“when its policies form a consistent pattern of lawful conduct directed to eliminating

earlier violations.” Freeman v. Pitts, 503 U,S. at 491 (emphasis added). Freeman

also cites the Dowell reference to compliance with the “desegregation decree” “for

a reasonable period of time.” [503 U.S. at 498]

      Dowell and Freeman evidence that in making unitary status decisions

emphasis is placed on a consistent record of actual compliance with the terms of the

decree. A promise or a prediction of future compliance is not identified as sufficing.

      Judge Miller dealt with duration directly in his 2011 decision, upon finding

“deficiencies [in] the one-race class reports.” He directed PCSSD to prepare fully

compliant reports and to present them to ODM. He wrote: “If such reports are

maintained for forty-eight months, this finding will be reconsidered.” [4507 at 49]


                                         35
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 36 of 57




This text identifies reconsideration by the Court.

      JNPSD’s “Motion        for Unitary Status” cites not only Rule 60(b)( and

Freeman, but also the Rufo and Horne decisions. [5686 at 1 (August 7, 2020)]. No

particular Rufo argument has been offered in JNPSD’s opening papers (where it

should appear, if relied upon).

      JNPSD’s Horne argument includes this sentence:” The Horne opinion by the

United States Supreme Court is of particular importance because in it, the Court

made clear that plan compliance is not the touchstone of consent decree release

decisions. Horne, 129 S.Ct. 2579.” [Quoted from Brief, 5535 at 5 (Oct. 24, 2019);

emphasis as in Brief; 2579 is the first page of the decision in the Supreme Court

Reporter, not a citation to decision text.] This argument falls short.

      Freeman and Dowell, school desegregation cases, establish that compliance

with the plan set forth in the decree for a reasonable period is a requirement for

termination of Court supervision in this sphere. As noted, the 2011 rulings and your

Honor in 2018 implemented this standard. If Rule 60(b) plays a role -- it is not cited

in Freeman or the 2011 rulings -- the decisions relied upon by Intervenors provide

the appropriate substantive link in its application.

      Intervenors note also that school desegregation cases like this one spring from

the long history of state-imposed segregation with its discrimination, negative racial

messaging, and effects described in Brown I , 347 U.S. At 494 and by Justice Black


                                          36
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 37 of 57




for a unanimous Court in United States v. Montgomery County Board of Education,

395 U.S. 225, 227 (1969). Consideration of the quoted text from Freeman v. Pitts

regarding the need for decree compliance for a period sufficient to communicate a

positive message “to the once disfavored race”          helps to explain why such

compliance is required in this realm, with this history. Freeman, 503 U.S. at 491.

      [K.] Intervenors’ Position Regarding the Remaining Plan 2000 Obligations

      The JNPSD will be unable to establish the requisite period of sustained

compliance with Plan 2000 student achievement, discipline, and monitoring

requirements. The Court has the right to expect Intervenors to be specific on

duration regarding the four areas as of closing argument, when the matter can be

addressed in the light of the JNPSD and Intervenor evidence. Duration regarding

facilities is addressed in the Court’s 2018 ruling. At some point, the Taylor

Elementary School funding issue will require attention.

      Given the facts available at this time, Intervenors reiterate the request for the

Court’s assistance in insuring an evidentiary presentation providing a clear picture

of the district’s actions and results regarding L.(3) staff incentives requirements.

Intervenors reiterate that the Court’s 2018 ruling distinguished from the incentives

requirement “recruiting and maintaining an inclusive hiring process” and “assigning

teachers” in the priority areas. [5445 at 17]

      Intervenors student achievement position is based on the discussion in Parts


                                          37
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 38 of 57




[A.]-[E.] of facts regarding: deficient Ross Plan Goal content in school improvement

and other plans; lack of evidence of actual implementation of initiatives described

in plans; disastrous 2019 ACT Aspire results in reading and science for African

American students, with reading ability pivotal for mastering knowledge and skill

standards generally; regarding Ross Plan Goal 2, the extant racial performance gap,

as well as the acknowledgement in the Support Plan that progress is possible; the

failure to fulfill the Ross Plan Goal 6 evaluation requirement, a major shortcoming

given student achievement outcomes.

      Ross Plan Goal 1 refers to achievement growth for “all students” and “special

attention to African-American students and others who are at-risk of academic

failure due to socioeconomic disadvantages, or other factors.” The magnitude of the

district’s failure regarding each group, shown by achievement outcomes, is almost

unimaginable. The same is true regarding the possibility that there has been

sustained, systematic Ross Plan required program implementation, warranting a

student achievement unitary status ruling. On this point, as noted, Ms. Powell’s

JNPSD achievement report is supportive of Intervenors’ position. Dr. Bone’s

emphasis on consideration of stereotyping and implicit bias is also significant (here

as in the discipline sphere).

      Intervenors’ discipline discussion in Part [F.] cites acknowledgement of racial

disparity in subjective rule violation categories and data showing that result. The text


                                          38
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 39 of 57




also identifies racial disparities in various segments of the data, for out-of-school

and in-school suspensions for 2018-19, the last full year of district operation. The

district identified, belatedly, handbook violations resulting in unwarranted in-school

suspensions. The district’s administrative leader for discipline matters expressed

dissatisfaction with progress in reducing discipline disparity. The district’s response

to discipline discovery requests was unsatisfactory. Adequate compliance with

multiple Plan 2000 Section F. requirements has yet to be shown. Intervenors

emphasize the mandates of Section F.(2), (3), and (6).

      The facts set forth in Part [I.] above evidence that JNPSD has not fulfilled the

monitoring requirements of Sections N.(1) and N.(3). The district’s reticence at the

monthly meetings has also been noted. A stark example of this fact: JNPSD never

informed Intervenors (or the Court) of the Level 4 State status and possible future

implications. Respectfully, Ms. Powell’s approval of JNPSD ‘s monitoring

compliance was based on taking district assertions as a given, ignoring Intervenors’

input in the entirety, and developing a new, never-before-heard-from approach to

N.(3) reporting.

 [L.] The Instant Remedy: Lawful Settlements and Consent Decrees Since 1992

      [1] Introduction: the Parties’ Different Approaches

      Remedies arise in a case like this one in multiple ways, two are as follows:

[1] a court finds facts, identifies violations, and enters relief by an order or orders;


                                          39
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 40 of 57




[2] the parties agree to a settlement and successfully urge its incorporation in a

consent decree. This may occur, as here, after a period of court-ordered relief.

Regarding the achievement and discipline remedies, JNPSD’s approach now centers

on example [1] and Intervenors example [2].

      In its Brief of October 24, 2019, JNPSD’s subject specific violation

finding/relief by order model is explained by discussion of the Supreme Court’s

Dowell decision [5535 at 2-3]; in its more recent Brief, the Jenkins III decision is

the focal point. [5687 at 5 (Aug.7, 2020)] The first paragraph of the Jenkins III

opinion and its text evidence its violation finding/relief by order nature. See 515

U.S. 70, 73, 76, 78, 80 (1995). In each brief, as in arguments, JNPSD’s Zinnamon

contentions relate to the subject specific violation finding/relief by order model.

See 5687 at 4-5; 5535 at 5-7.

      Intervenors respond that JNPSD has the wrong focus. The case remedies since

May 1992 have been set forth in three agreed upon plans, incorporated in consent

decrees by joint action of Intervenors and PCSSD. These are a PCSSD intra-district

plan and the Interdistrict Plan (1992-2000) and Plan 2000 (2000 to date). Intervenors

argue that the achievement and discipline content of the plans was and is lawful, on

the facts and law, regarding desegregation remedies generally and permissible

settlements. Intervenors also: note that PCSSD very long ago joined in seeking

approval of achievement and discipline relief in the plans and decrees, and contend


                                         40
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 41 of 57




that JNPSD’s current mode of challenge to that relief is barred by laches and waiver

standards. PCSSD’s role in approval of Plan 2000 has been emphasized. See Part

[M.] below.

      [2.] The Period Through 1969

      Judge Wood’s April 1984 decision, PCSSD No. 1 v. NLRSD, 584 F.Supp. 328

(E,D.Ark.), provides an apt starting point for learning PCSSD’s longstanding

constitutional violator mode of operation. The Court describes the stark Plessy v.

Ferguson constitutional violations in PCSSD, regarding high schools in 1930, and

as late as 1950. Then, only four years before Brown I, “Dunbar High school in the

LRSD was the only black high school in Pulaski County with North Central

accreditation . . . . The Pulaski County District in 1950 had two black high schools

– Pulaski County Training School at McAlmont and J.C. Cook at Wrightsville. The

former had a C rating and the latter an(X) or unaccredited rating.” [At 329]

      In 1954, in Brown I, 347 U.S. 483, the Court held that segregation of children

in public schools solely on the basis of race deprives the children of the minority

group of equal educational opportunities, even though the physical facilities and

other tangible factors may be equal . [At 493] The Court reasoned that          this

enforced segregation “generates a feeling of inferiority as to their status in the

community . . . .” [At 494; emphasis added] The Court agreed with the Court in the

Kansas case regarding segregation of white and black children in public schools with


                                        41
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 42 of 57




the sanction the law. This “policy of separating the races is usually interpreted as

denoting the inferiority of the negro group.” [At 494; emphasis added]

      Brown II, 349 U.S. 294 followed in 1955, after “further argument on the

question of relief” “because these cases arose under different local conditions and

their disposition will involve a variety of local problems.” [At 299; emphasis added]

“These presentations were informative and helpful to the Court in its consideration

of the complexities arising from the transition to a system of public education freed

of racial discrimination.” [At 299; emphasis added] Four other elements of the

opinion are significant.

      FIRST. The Court returned to the theme of “solution of varied local school

problems” in identifying how local “school authorities” should respond. They “have

the primary responsibility for elucidating, assessing, and solving these problems ; .

. .” [At 299; emphasis added] SECOND. “Courts will have to consider whether the

action of school authorities constitute good faith implementation of the governing

constitutional principles .” Due in part to “their proximity to local conditions,” the

cases should be remanded to the courts which originally heard the cases. [At 299;

emphasis added ] THIRD. “[The] cases call for [the] traditional attributes of equity

power.” “To effectuate [the personal interests of the plaintiffs] may call for

elimination of a variety of obstacles in making the transition to school systems

operated in accordance with the constitutional set forth in our May 17, 1954 decision.


                                         42
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 43 of 57




Courts of equity may properly take into account the public interest in the elimination

of such obstacles in a systematic and effective manner.” [At 300; emphasis added]

FOURTH. With regard to timing, the Court referred to both “a prompt and

reasonable start toward full compliance” and “with all deliberate speed.” [At 300,

301; emphasis added]

      Supreme Court decisions of note occurred in 1968 and 1969, before any

positive desegregative step by PCSSD. These are --- Green v. County School Board,

391 U.S. 430 (1968) and United States v. Montgomery County Board of Education,

395 U.S. 225 (1969).

      Two noteworthy aspects of Green: [i] “School Boards such as the respondent

then operating state-compelled dual systems were nevertheless clearly charged with

the affirmative duty to take whatever steps might be necessary to convert to a unitary

system in which racial discrimination would be eliminated root and branch.” [At

437-38] [ii] The ultimate goal is conversion “to a system without a ‘white’ school

and a ‘Negro’ school , but just schools.” [At 442] (Below, Intervenors relate these

principles and others to the parties’ achievement/ discipline dispute.)

      The Montgomery County Board of Education decision is significant for two

reasons. First, the Court notes that faculty desegregation is required and will also

be a stark change. [ 395 U.S. at 229]. Second, Justice Black’s decision for a

unanimous Court, well-describes important aspects of the roots and branches of the


                                         43
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 44 of 57




required, longstanding segregated and discriminatory educational system.

      [M]any others States had for many years maintained a completely
      separate system of schools for whites and nonwhites, and the laws of
      these states, both civil and criminal, had been written to keep this
      segregated system of schools inviolate. The practices, habits, and
      customs had for generations made this segregated school system a fixed
      part of the daily life and expectations of the people. Recognizing these
      indisputable facts, we neither expected nor ordered that a complete
      abandonment of the old and adoption of a new system be accomplished
      overnight. The changes were to be made ‘at the earliest practicable date’
      and with ‘all deliberate speed.’: Id., at 300, 301, 75 S.Ct. at 756. We
      were not content however to leave this task in the unsupervised hands
      of local school authorities, trained as most would be under the old laws
      and practices, with loyalties to the system of separate white and Negro
      schools.

United States v. Montgomery County Board of Education, 395 U.S. at 227

      [3.] The Filing of Zinnamon through 1988-89

      PCSSD’s “response” to the Brown decisions was in its “constitutional

violator” mode. Its officials retained their “loyalties to the system of white and negro

schools” until the start of the 1970-71 school year. Two more school years had

then elapsed from the filing of the Zinnamon suit on August 7, 1968. [5664-1] An

aspect of Judge Henley’s decision of August 17, 1970 exemplifies the Montgomery

County observation as to the impact of the longstanding requirement of “completely

separate schools for whites and non-whites” on the “expectations of the people.” The

Court notes: “The District’s plan was displeasing to certain white patrons of the

District. These patrons commenced cases LR-70-C-148, LR-C-154, and LR-C-159.”

The Court dismissed these actions. [5687-3 at 3-5]
                                          44
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 45 of 57




      JNPSD cites a positive comment by Judge Henley regarding PCSSD school

desegregation efforts. [5687-3 at 4] This was praise, however, for the district being

“almost successful” in “com[ing] up with an integration plan satisfactory to the

Department of Health, Education and Welfare.” [5687-3 at 2, 5-6] Of course, the

district had wholly shirked its obligations for about 15 years after Brown II.

      In 1973, the Zinnamon parties entered into a “consent decree.” In his 1984

opinion, Judge Woods summarized six of its provisions. He reported very poor

overall compliance with its terms, including that “[i]n a number of respects there has

not even been minimal compliance with the mandates.” LRSD, 584 F.Supp. at 336.

The district, for example, “never made an attempt to establish a bi-racial committee”;

it did not comply “with the mandate requiring two black citizens selected by the

black community to serve in an ex-officio capacity on the Board of Education.” [At

337] The objective message of these defaults was that black citizens were not

“equipped” for participatory and leadership roles.

       PCSSD had again for a decade functioned in its “constitutional violator”

mode, and done so in ways again communicating a favored and a disfavored race.

This, again, was NOT an approach to give life to different “practices, habits and

customs” so that a school system functioning in accord with the letter and the spirit

of the Brown decisions and their progeny would become “a fixed part of the daily

life and expectations of the people.”


                                         45
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 46 of 57




   [4.] 1990 Court of Appeals Decision through May 1992 Plan Approvals

      The 1990 opinion in LRSD v. PCSSD, 921 F.2d 1371 (8thCir. 1990) identifies

critically important changed circumstance several years later.

      Then, in 1988 and 1989, in a sharp departure from the adversary
      bitterness that had marked the controversy for over thirty years, the
      parties including the Joshua Intervenors representing the injured class
      of black schoolchildren and citizens, LRSD, the North Little Rock
      School District (NLRSD), the Pulaski County Special School District
      (PCSSD), and the State of Arkansas, agreed to settle the case. They
      submitted to the District Court comprehensive agreements covering
      both inter-district and intra-district measures—agreements referred to
      buy the parties as the ‘settlement plans.’ They also submitted a separate,
      but related document called the ‘settlement agreement,’ settling the
      financial liability of the State of Arkansas for something over one
      hundred million dollars.

LRSD v. PCSSD, 921 F.2d at 1376.

The five agreements included a desegregation plan for the PCSSD, as well as an

“Interdistrict Desegregation Plan” applicable to the three districts. [At 1377-80]

      Judge Woods had declined to approve the five agreements, as submitted. He

also “purported to modify them and order the unwilling parties to put them into effect

as modified.” [At 1376] In this 1990 opinion, the Court held that this was error. “We

now reverse the judgment of the district Court. In general, we direct that Court , on

remand, to approve the settlement plans and settlement agreement as submitted by

the parties.” [At 1376; see also at 1394, paras. 3, 6]. The three school districts and

Joshua were united in challenging Judge Woods rejections of the five agreements.

[921 F.2d at 1381, 1394]
                                         46
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 47 of 57




      The evaluation of the four settlement plan by this three judge panel is

significant:

      In sum, our examination of the four settlement plans – the LRSD,
      PCSSD, NLRSD, and interdistrict plans – convinces us that they are
      not facially unconstitutional. They are reasonable, good-faith efforts to
      solve seemingly intractable problems, efforts involving give and take
      on the part of all concerned, but embodying also significant relief for
      the plaintiff class. We think it was an abuse of discretion for the District
      Court not to approve these plans as submitted.

LRSD v. PCSSD, 921 F.2d at 1388.

      Following remand, some refinement of the content of the “settlement plans”

occurred. The process included another trip to the Court of Appeals, again with a

joint district and Joshua front. See Appeal of Little Rock School District, 949 F.2d

253 (8thCir. 1991). This decision discusses the standards for modifications of the

settlement plans. One aspect of the opinion includes “the agreed effort to eliminate

achievement disparity between the races” within “those elements of the 1989 plan

that we consider crucial , and with respect to which no retreat should be approved.”

[At 256] This content is relevant to the current dispute.

      The process culminated in an Order of Judge Wright on May 1, 1992. See

Doc. 1587 (“ORDER by Judge Susan W. Wright approving the revised plans

attached to this order; . . .” [emphasis added]. The approved plans included the

PCSSD Desegregation Plan and the “Interdistrict Desegregation Plan of the LRSD,

PCSSD, [and] NLRSD.” Judge Wright did not in her discussion of the two plans


                                          47
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 48 of 57




refer to contracts. [1587 at 4-14] In keeping with the Brown II model, approval

followed hearings on nine days. [1587 at 1] This Order created consent decrees.

Knight v. PCSSD, 112 F.3d 953, 954 (8thCir. 1997) April 29, 1992 is the date on the

cover page of the Interdistrict Plan.

       The PCSSD Plan approved by Judge Wright addressed remedying racial

disparity in achievement (at 7, 38, 95-96) and discipline (at 12, 74-75). The

Interdistrict Plan included the six “Green [factors],” without mentioning that case,

or stating that they were of heightened importance. Remedies regarding

achievement disparities by race (at 1, 6), racial disparity in discipline (at 1,6), and

monitoring (at 6) are included. The achievement disparity provision was substantive

in content, not cursory. Other remedial provisions were included, as well.

      The remedies in the PCSSD Plan and the Interdistrict Plan were developed in

the period from 1988 to 1992. Regarding PCSSD remedies, those participating on

each side had knowledge of the long history cited and experience in the district’s

desegregation process from 1971-72 to date. That experience informed participants

of the issues, “local school problems,” “obstacles,” and “complexities” arising in

this setting, with this history, when substantial integration of students and staff first

occurred within the same schools. The parties’ representatives, not in the immediate

aftermath of the Brown decisions, but with years of relevant experience, engaged in

an enhanced Brown II approach to developing a more “effective” remedy. See 349


                                           48
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 49 of 57




U.S. at 300. This included district representatives, working jointly in “elucidating,

assessing, and solving . . .problems.” Brown II at 299.

  [5.] Provisions Rooted in Federal Remedial Standards; Not Mere Contracts

      That remedy included the achievement and discipline precursors to the Plan

2000 remedies now challenged. These remedies were rooted in governing standards.

They can reasonably be viewed as aimed at eliminating a condition that violates the

Constitution, or a condition “flow[ing] from” such a violation. Milliken v. Bradley,

433 U.S. 267, 282 (1977). JNPSD cites this standard in each of its briefs. See 5534

at 4; 5687 at 5.   This is not a situation of obligations created by contract, outside

the parameters of the constitutional claims and standards.

      A thorough application of the Milliken II standard begins with Brown I,

holding that State-mandated racial segregation denied African American children

“equal educational opportunities.” The Court reasoned that such segregation

“generates a feeling of inferiority as to . . . status in the community . . .” and “is

usually interpreted as denoting the inferiority of the negro group.” [347 U.S. At 493-

94] Brown II referred to “a transition to a racially nondiscriminatory school system”

and pupil assignment and personnel, briefly. [349 U.S. At 300-01] In 1968, Green

made clear that freedom of choice plans producing token pupil desegregation did not

suffice and that the dual system must be eliminated “root and branch” [391 U.S.

437-38]. The 1971 decision in Swann v. Charlotte-Mecklenburg Bd. of Educ, 402


                                          49
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 50 of 57




U.S. 1 (1971) confirmed a requirement of extensive faculty desegregation (at 19-20)

and approved use of multiple, far-reaching student assignment techniques and

related pupil transportation (at 22-31).

      These changes of tremendous magnitude would occur in a populace shaped in

the manner described by the unanimous Court in 1969 in Montgomery County Board

of Education, with magnification in PCSSD in the period from 1955 until the latter

1980’s by the district’s extensive delay and deficient compliance. Judge Wood’s

decision. See also Milliken II, 433 U.S. at 287-88 (impact of discriminatory system

on “habits of speech, conduct and attitudes”). The mandates             of the student

assignment and staff desegregation standards yielded a new phenomenon: African

American and white students and mixed race staffs together in many schools. Also

within many schools thereafter: African American students experiencing extensive

racial disparities in achievement and discipline, realities that would be known to all.

In the light of the Montgomery County text, a relationship to the role of white staff

is logical (attitudes, biases, and absence of culturally relevant teaching skills, points

at least implicit in PCSSD hearing and Exhibit --- hereto).

      The circumstances would give rise to repetition of the Brown I harms within

the desegregated schools : stigmatic harm from “feelings of inferiority” and views

of “the inferiority of the [African American] group.” This would not be “just a

school.” [Green, 391 U.S. at 442; see also Freeman, 503 U.S. at 485 (“the principal


                                           50
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 51 of 57




wrong of the de jure system, the injuries and stigma inflicted upon the race

disfavored by the violation . . . ”); at 492 (district court addressing “whether minority

students were being disadvantaged in ways that required the formulation of new and

further remedies to insure full compliance with the court’s decree . . .”); Wright v.

Council of City of Emporia, 407 U.S. 451, 465-66 (1972) (extensive discussion of

stigmatic harm).

      The PCSSD parties and Joshua reacted in a positive manner identifying and

securing approval of affirmative responses. These provisions are reasonably viewed

as addressing “the principal wrong of the de jure system” as identified in Freeman.

They may also be seen as remedying harm flowing from                 elements     of the

constitutional violation, response to which required remedies bringing mixed race

students and staffs together in the same facilities, where the two disparate patterns

emerged, with the effects identified. Compare Milliken II, 433 U.S. at 287 (“In

so doing, the District Court was adopting specific programs prepared by local school

authorities, who must be presumed to be familiar with the problems and needs of a

system undergoing desegregation.” [footnote omitted])

      The inclusion of the questioned remedies in the consent decree, as full

partners, is also established by reference to case law addressing lawful consent

decree content. Rufo v. Inmates of Suffolk County Jail, 502 U.S. at 389; Frew Ex.

Rel. Frew v. Hawkins, 124 S.Ct. 899, 903 (2004) (“The decree is a federal-court


                                           51
     Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 52 of 57




order that springs from a federal dispute and furthers the objectives of federal law.”

[at 904]); Fire-fighters v. Cleveland, 478 U.S. 501, 519 (1986); see also LRSD v.

PCSSD, 921 F.2d at 1383-84.

      [6.] The Approval of Plan 2000 on Motion of PCSSD

      Judge Wright’s Orders of February 22, 2000 and March 20, 2000 modified the

consent decree to establish Plan 2000 as the desegregation remedy for PCSSD and

more recently JNPSD. Her Honor found that the content reflected the joint effort of

Joshua and PCSSD and that it would be a more efficient plan, which the Court would

enforce if necessary [Docs. 3337 at 4, 7; 3347] Judge Wright’s ruling followed the

filing of “PCSSD’s Motion for Approval of Plan 2000” [3309 (Nov. 17, 1999] and

“PCSSD’s brief in Support of Plan 2000” [3310 (Nov. 17, 1999]. These papers

establish with absolute clarity that PCSSD requested Judge Wright to modify the

existing “consent decree” to establish Plan 2000 as the desegregation remedy. The

PCSSD papers do not discuss the contract approach later advanced by the districts.

      The district’s current stance provides another instance of failing to recognize

the importance of voluntary undertakings. Here, it is JNPSD’s omission. Compare

LRSD v. PCSSD, 921 F.2d at 1383 (Part II, paragraph 2).

      Intervenors also note that JNPSD is seeking modification of a consent dcree,

by its termination. A party seeking modification of a consent decree has the burden

of proof. Rufo, 502 U.S. At 383-84, 390.


                                         52
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 53 of 57




   [M.] Laches and Waiver Bar the Current Challenge to the Nature of the Plan

      Through the years, until the recent hearing period, PCSSD never challenged

the content of the consent decrees as untethered to the constitutional violations. How

could the district have done so? Its representatives, in each instance, participated

voluntarily with Joshua in the formulation of the remedial standards.                 Its

representatives in each instance participated voluntarily in seeking Court approval

of the agreed upon standards (with a lead role regarding Plan 2000). These efforts

were successful in each instance, with court approval and a consent decree

eventuating. There was no mention of a contract in the Plan 2000 approval process,

by either PCSSD or the Court. In any event, JNPSD’s raising of the decree

lawfulness and contract points, at this late date, is barred by application of waiver

and laches principles. The following argument supports this position.

      The Eight Circuit Court of Appeals addressed the issue of laches and waiver

in the case of Liddell, et al. v. The Board of Education, et al., 142 F.3d 1103 (8th Cir.

1998) The State of Missouri and the Special School District (SSD) entered into an

agreement back in September 1983. The parties entered into an agreement for the

purpose of submitting a proposed plan to settle claims to special education services

arising from a pending desegregation case. In 1985, the district court approved the

parties’ plan. Under the plan, the SSD was to provide necessary special education

services to Phase I students. The plan required the state to reimburse the SSD for


                                           53
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 54 of 57




the per pupil cost of providing these special education services.

      In March 1995, the SSD requested the state to reimburse the SSD for special

education services provided to Phase 1 in the amount of $7,425,000.00. The state

objected. The trial court required the state to pay for these costs, and the state

appealed. In September 1996 the SSD requested the State to reimburse the SSD for

the following years: 1985—1986, 1996-1997.

      On appeal, the “state reiterates that its arguments that it is not obligated to

continue because there is no interdistrict violation under Missouri v. Jenkins, 515

U.S. 70, 115 S.Ct. 2038, 132 L.Ed.2d 63 (1995), unitary status has been achieved,

and there are no longer victims of de jure violation. We reject the State’s renewed

objections to its general funding obligations for the reasons stated in Liddell v. Board

of Education, 126 F.3d 1049, 1055-59 (8th Cir. 1997), cert. denied, ___ U.S. ___,

118 S.Ct. 1164, 140 L.Ed.2d 175 (1998). We decline to reconsider that decision.”

Liddell, et al. v. The Board of Education, et al., 142 F.3d 1103, 1106 (8th Cir. 1998).

      We agree with the State and the City Board that the SSD’s ten-year
      delay in seeking reimbursement and its 1994 declaration that it had
      previously chosen to forego reimbursement for Phase I costs before the
      1994-1995 school year constitutes an express waiver of its right to
      receive these costs before 1994. See Johnson v. Zerbst, 304 U.S. 458,
      464, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938) (waiver is intentional
      relinquishment or abandonment of a known right). In addition, we
      conclude that the doctrine of laches also applies here to avoid unfairness
      resulting from the prosecution of stale claims. See Goodman v.
      McDonnell Douglas Corp., 606 F.2d 800, 805 (8th Cir. 1979), cert.
      denied, 446 U.S. 913, 100 S.Ct. 1844, 64 L.Ed.2d 267 (1980). To prove
      laches, courts look to whether the delay in exercising a right is
                                          54
        Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 55 of 57




        unreasonable and unexcused and whether the delay results in prejudice
        for the defendant. See id at 804. We conclude that SSD has not
        adequately explained the ten-year delay in seeking reimbursement, and
        that the paucity of records hinders the State’s ability to retroactively
        apply the complex reimbursement formula.

Liddell, et al. v. The Board of Education, et al., 142 F.3d 1103, 1106 (8th Cir. 1998).

“The doctrine of laches does not apply unless there is an unreasonable delay coupled

with some change of position which makes it inequitable to enforce the claim.”

Mobil Exploration & Producing North America, Inc., v. Graham Royalty LTD., 910

F.2d 504, 507 (8th Cir. 1990).

        In the case at bar, Jacksonville North Pulaski School District is arguing that

Plan 2000 should not be enforceable. Certainly, the doctrine of laches and/or waiver

applies here. The Pulaski County Special School filed a motion in November 1999

requesting the Court to adopt Plan 2000. It has generally been understood between

the parties that Plan 2000 was the playbook by which the parties would go by in

order to achieve unitary status. The intervenors have relied on this agreement.

Therefore the districts have waived their right to object to the applicability of Plan

2000.

                                  Conclusion

        JNPSD will be unable to fulfill its burden of proof; the Motion should be

denied.




                                          55
Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 56 of 57




                             Respectfully submitted,

                             Austin Porter Jr., No. 86145
                             PORTER LAW FIRM
                             323 Center Street, Suite 1035
                             Little Rock, Arkansas 72201
                             Telephone: 501-244-8200
                             Facsimile: 501-372-5567
                             Email: aporte5640@aol.com

                             Robert Pressman
                             22 Locust Avenue
                             Lexington, MA 02421
                             Telephone: 781-862-1955

                             Shawn G. Childs
                             Lawrence A. Walker
                             JOHN W. WALKER, P.A.
                             1723 S. Broadway
                             Little Rock, Arkansas 72206
                             Telephone: 501-374-3758

                             johnwalkeratty@aol.com
                             schilds@jwwlawfirm.com
                             lwalker@jwwlawfirm.com

                             ATTORNEYS FOR INTERVENORS




                               56
      Case 4:82-cv-00866-DPM Document 5694 Filed 09/08/20 Page 57 of 57




                             CERTIFICATE OF SERVICE

       I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern
District of Arkansas, on this 8th day of September 2020, by using the CM/ECF
system, which is designed to send notification of such filing to the following person:

M. Samuel Jones III.                        Scott P. Richardson
Devin R. Bates                              McDaniel, Richardson & Calhoun PLLC
Amanda Orcutt                               1020 West 4th Street, Suite 410
MITCHELL, WILLIAMS, SELIG,                  Little Rock, Arkansas 72201
GATES & WOODYARD, PLLC
425 West Capitol Avenue, Suite 1800

sjones@mwlaw.com                               scott@mrcfirm.com
dbates@mwlaw.com
aorcutt@mwlaw.com


                                             Austin Porter Jr.




                                          57
